                Case 2:21-cv-00122-RJB Document 9 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         PROVIDENCE REGIONAL                          CASE NO. C21-0122JLR
           MEDICAL CENTER EVERETT, et
11         al.,                                         MINUTE ORDER

12                              Plaintiffs,
                   v.
13

14         NORRIS COCHRAN,

15                              Defendant.

16         The following minute order is made by the direction of the court, the Honorable
17   James L. Robart:
18         This case is hereby transferred to the Honorable Robert J. Bryan as related to
19   C18-5731RJB and C18-1612RJB. All future pleadings shall bear the cause number
20   C21-0122RJB.
21         //
22         //


     MINUTE ORDER - 1
            Case 2:21-cv-00122-RJB Document 9 Filed 02/26/21 Page 2 of 2




 1        Filed and entered this 26th day of February, 2021.

 2
                                              WILLIAM M. MCCOOL
 3                                            Clerk of Court

 4                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
